In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-22-00023-CV

ANTHONY F. VACCARO, Appellant                 §    On Appeal from the 67th District Court

                                              §    of Tarrant County (067-330367-21)
V.
                                              §    October 13, 2022
RAYMOND JAMES & ASSOCIATES, INC.,
Appellee                                      §    Opinion by Justice Wallach


                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the order of the trial court is

reversed and the case is remanded to the trial court.

       It is further ordered that Appellee Raymond James & Associates, Inc. shall pay

all of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach